DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
In response to the Office Action mailed June 13, 2022, applicant submitted an amendment filed on October 30, 2022, in which the applicant traversed and requested reconsideration.

Response to Arguments
Applicants argue that the prior art cited does not specifically teach training a spoken language understanding (SLU) model based upon, the one or more entity labels and corresponding values, and one or more intent labels of the corresponding speech recordings, without a need for a transcript of the corresponding speech recording.  Applicants arguments are persuasive, but are moot in view of new grounds of rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8-11 and 17-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mallikarjuniah et al. (USPN 11,475,883), hereinafter referenced as Mallikarjuniah.

Regarding claims 1, 11 and 20, Mallikarjuniah discloses a computing device, medium and method, hereinafter referenced as a method comprising: 
a processor (column 27, lines 12-41); 
a network interface coupled to the processor to enable communication over a network (column 4, lines 50-67); 
an engine configured to perform acts comprising, during a training phase (column 13, lines 49-65): 
receiving, over the network, natural language training data comprising (i) one or more speech recording (natural language recorded; column 10, lines 18-27 with column 14, lines 24-39), and (ii) a set of semantic entities (entities) and/or an overall intent for each corresponding speech recording (intent; column 14, lines 24-39); 
for each speech recording, extracting (i) one or more entity labels and corresponding values, and (ii) one or more intent labels from the corresponding semantic entities and/or overall intent (A model may be trained to computer ETER scores using data associated with previous other turns and dialogs performed by the natural language processing system. Such data may include, for example, ASR confidences, dialog statuses, whether a next turn in a dialog corresponded to a <Cancel> intent or a <Feedback> intent, whether a user input was short or long, whether an intent is “simple” or includes one or more slots (corresponding to entities), etc.; column 14, lines 24-39); and 
training a spoken language understanding (SLU) model based upon, the one or more entity labels and corresponding values, and one or more intent labels of the corresponding speech recordings, without a need for a transcript of the corresponding speech recording (The success scoring component, of the turn scoring component, may compute estimated turn error rate (ETER) scores, with each ETER score representing a likelihood that a device turn failed to successfully respond to a corresponding, previous user turn. An ETER score may be determined, by the success scoring component, without user transcription, annotation, and/or dialog success rate (DSR) analysis. A model may be trained to computer ETER scores using data associated with previous other turns and dialogs performed by the natural language processing system. Such data may include, for example, ASR confidences, dialog statuses, whether a next turn in a dialog corresponded to a <Cancel> intent or a <Feedback> intent, whether a user input was short or long, whether an intent is “simple” or includes one or more slots (corresponding to entities), etc.; column 14, lines 24-39).   
Regarding claims 8 and 17, Mallikarjuniah discloses a method wherein the extraction of the one or more entity labels and corresponding values, and the one or more intent labels is by way of a neural network processing comprising at least one of connectionist temporal classification (CTC), recurrent neural network transducer (RNN-T), or attention-based encoder-decoder neural network (recurrent; column 13, lines 49-65).  
Regarding claims 9 and 18, Mallikarjuniah discloses a method wherein the training involves a transfer learning comprising initializing the SLU model with an automatic speech recognition (ASR) model (column 1, line 60 – column 2, line 7 and column 13, lines 49-65 and column 9, lines 26-48).
Regarding claims 10 and 19, it is interpreted and rejected for similar reasons as set forth above.  In addition, Mallikarjuniah discloses a method wherein the SLU engine is further configured to perform acts, comprising, during an active phase: 
receiving raw spoken language data (natural language; column 14, lines 24-39); and 
using the trained SLU model to recognize a meaning of the raw spoken language data, wherein the meaning comprises an intent (intent; column 14, lines 24-39 with column 2, line 60 – column 3, line 7 and column 8, line 58 – column 9, line 48) and semantic entities of the raw spoken language (meaning from the natural language; column 2, line 60 – column 3, line 7 and column 8, line 58 – column 9, line 48 with column 14, lines 24-39).

Claims 2-5, 7, 12-14 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallikarjuniah in view of Castelli et al. (PGPUB 2013/0332450), hereinafter referenced as Castelli.

Regarding claims 2 and 12, Mallikarjuniah discloses a method as described above, but does not specifically teach a method wherein the semantic entities are not in spoken order.  
Castelli discloses a method wherein the semantic entities are not in spoken order (alphabetical order; p. 0079), to apply additional search sorting features.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to help with tracking entities.  
Regarding claim 3, it is interpreted and rejected for similar reasons as set forth above.  In addition, Castelli discloses a method wherein the semantic entities are in alphabetical order (alphabetical order; p. 0079).  
Regarding claims 4 and 13, it is interpreted and rejected for similar reasons as set forth above.  In addition, Mallikarjuniah discloses a method wherein the natural language training data is based on a combination of different types of training data (recurrent; column 13, lines 49-65).  
Regarding claims 5 and 14, it is interpreted and rejected for similar reasons as set forth above.  In addition, Castelli discloses a method wherein the engine is further configured to perform acts, comprising performing a pre-processing alignment to align the semantic entities into spoken order (transcribed data which is verbatim speech to text processing; p. 0028, 0094).  
Regarding claims 7 and 16, it is interpreted and rejected for similar reasons as set forth above.  In addition, Castelli discloses a method wherein the training data comprises a record of transaction data comprising a bag of entities (p. 0095).  


Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mallikarjuniah in view of Salter et al. (PGPUB 2020/0314239), hereinafter referenced as Salter.

Regarding claims 6 and 15, Mallikarjuniah discloses a method as described above, but does not specifically teach a method wherein the training data is based on transaction data between a user and an administrator helping the user with a task.  
Salter discloses a method wherein the training data is based on transaction data between a user and an administrator helping the user with a task (customer service; p. 0023-0026, 0098), to assist with positive customer experience.
Therefore, it would have been obvious to one of ordinary skill of the art to modify the method as described above, to help support an individual.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  This information has been detailed in the PTO 892 attached (Notice of References Cited).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAKIEDA R JACKSON whose telephone number is (571)272-7619. The examiner can normally be reached Mon - Fri 6:30a-2:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on 571.272.5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAKIEDA R JACKSON/Primary Examiner, Art Unit 2657